DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 5-6, 9-11, and 14, the cancellation of claims 2-3 and 12, the Drawing replacement sheets, the modified Abstract, and the Specification amendments filed September 1, 2021 are acknowledged by the Examiner. 
	Claims 1, 4-11, and 13-16 are pending in the current action.

Response to Arguments
	Applicant’s amendment to the Drawings have overcome the Drawing objection, it is therefore withdrawn.
Applicant’s amendment to the Specifications and Abstract have overcome the Specification objection, it is therefore withdrawn.
Applicant’s amendment to the claims 9-11 and the cancellation of claim 12 have overcome the respective claim objections, they are therefore withdrawn.
Applicant’s amendment to the claims 1, 11, 14 have overcome the 112 rejections, they are therefore withdrawn.
With respect to claim 1, Applicant argues that Fligel does not meet each limitation of the amended claim regarding the knit tightness. As necessitated by the amendments, a new grounds of rejection has been made. Fligel remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the instant application. 
Applicant argues that Fligel does not disclose a connection nor a narrow portion, Examiner disagrees. Fligel Fig 4 shows a side portions 24 which may be interpreted to be divided up into elongated connection, narrow portion, and triangular portion (Annotated Fig 4). A portion is just part of a whole and the limitation does not define structural details separating or defining each portion, thus the triangular portion interpreted based on the acute angle created by the upper and lower edges when stretched, and the connection and narrow portion are interpreted on how the portions connect to the front panel and the triangular portion.

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 line 4 recites “the rear panel is a formed by”, it is suggested to recite “the rear panel is formed by”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 8-9 recites “the front panel and the rear panel are different and different from the knit structure of the upper edge or lower edge”, but the repetitive use of “different” without clarity make the claim indefinite. Are each of the front panel rear panel different from the upper or lower edge? Is the language a type, so that the front panel and rear panel are potentially the same but both are different from the upper and lower edge? For these reasons the claim is unclear. For the sake of compact prosecution Examiner will interpret the front panel and rear panel are potentially the same but both are different from the upper and lower edge.
Claim 1 lines 14-15 recites “and a stitch tension of the connection portion is larger than a tension of the front panel;” however, it is unclear to what the Applicant intends. Tension is a measurable value thus it is improper to use the term “larger” which refers to quantity or size, and it renders the claim indefinite (Merriam-Webster). Did the Applicant intended to say the thread tension is greater? Is the thread tension is looser or tighter? Is the stitch tension tightness higher? For the sake of compact prosecution, Examiner will interpret the limitation to be in regards to a greater tightness of the knit. 
Claim 1 lines 20-21 introduces a connection portion and a narrow portion which has already been introduced in the claim, it is unclear whether Applicant is referring to the previously introduced members or introducing new members. For the sake of compact prosecution Examiner will interpret the Applicant to be referring to the previously introduced members.
Claim 11 line 3 recites “viscose rayon or soft nylon, natural fibers or regenerated fibers”, it is unclear whether the limitation is requiring one of each of these groupings or one of all of the materials. For the sake of compact prosecution Examiner will interpret the limitation to require one of all of the materials.
Claims 4-11, 13-16 are rejected as they are dependent on a rejected claim above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fligel (US 9456637) in view of Imboden et al (US 5991929).
With respect to claim 1, Fligel discloses A waist-belly support belt (Fig 1, device A for waist-belly/torso 10) which is formed by knitting elastic yarns made from textile materials (col 4 ln 60, col 4 ln 30-40, col 4 ln 45-55, as the device is knitted the material make up is interpreted to be a series of yarns; spandex yarn in the bands 16, 18 is an example of elastic textile material, further as the yarn material in all other sections is capable of expansion and recover and details as stretchable they are interpreted to be elastic; Merriam-Webster: capable of being easily stretched or expanded and resuming former shape) and is seamless and barrel-shaped (col 4 ln 30-40, seamless and shaped to a user, round and non-cylindrical interpreted as barrel shaped, further the shape would be dependent on the user and stretch so also capable of a barrel shape), wherein the support belt is a shaped structure comprising at least four  the front panel is located in the front of the waist-belly support belt with an upper side of the front panel being adjoined with the upper edge (Fig 4, front panel 20, ventral to the other portions thus the front, shown adjoined to the upper edge 16); the rear panel is located in the rear of the waist-belly support belt (Fig 4, rear panel 22 dorsal to all the other portions thus rear); and the knit structures of the front panel and the rear panel are different (col 4 ln 45-60, front panel jersey stitch and rear panel is micro rib knit) and different from the knit structure of the upper edge or the lower edge (col 4 ln 45-60, upper and lower edges are 2x1 ribbed knit with the addition of spandex); the belt further comprising an elongated connection portion, a narrow portion, a support portion and a triangular portion (Annotated Fig 4, side portions 24 interpreted to be divided up into elongated connection, narrow portion, and triangular portion; a portion is just part of a whole and the limitation does not define structural details separating or defining each portion; triangular portion interpreted based on the acute angle created by the upper and lower edges when stretched); wherein left and right sides and a lower side of the front panel are adjoined with the connection portion so that the connection portion surrounds the left and right sides and lower side of the front panel (Annotated Fig 4, the side portion 24 is interpreted to be divided into portions on both sides of the front panel); wherein the narrow portion includes two strip-shaped zones adjoined behind the connection portion between the front panel and the rear panel (Annotated Fig 4), and adjoined in front of the triangular portion (Annotated Fig 4); 3the support portion being located between the front panel and the lower edge and surrounding a lower side of a connection portion and a lower side of a narrow portion (Annotated Fig 4); and the triangular portion being a triangular zone contouring to a body of a user when worn by the user (Annotated Fig 4, triangular portion when worn can be formed into a triangular shape, interpreted as triangular due to the angular upper and lower portion edges of the zone when work- Fig 4; triangular interpreted to mean resembling a triangle; the limitation does not define structural details separating or defining each portion, a the limitation does not device structural details separating or 
Fligel is silent on and a stitch tension of the connection portion is larger than a tension of the front panel; the triangular portion having a highest tightness to the knit structure among all of the components of the belt.  
Imboden et al teaches an analogous seamless lower body garment (col 3 ln 25-30) with a series of zones (front panel to back panel and a series of zones there between) having a stitch tension of the connection portion is [higher] than a tension of the front panel (col 4 ln 00-10, col 4 ln 15-25, tension of the side area of the garment is higher than the front area); the triangular portion having a highest tightness to the knit structure among all of the components of the belt (col 4 ln 00-10, col 4 ln 15-25, tension of the side area of the garment is higher than the front area, tension within the more lateral side area is higher than the tension in the more ventral area).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension of the zones of Fligel to have a tighter tension from the ventral portion to the side portions as taught by Imboden et al in order to properly simulate the body of a user making the device a better fit (Imboden col 2 ln 10-15).

    PNG
    media_image1.png
    709
    1145
    media_image1.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fligel/Imboden et al as applied to claim 1 above, and further in view of Crimmins (US 2120665).
With respect to claim 4, Fligel/Imboden et al discloses The waist-belly support belt according to claim 1, wherein the upper edge and lower edge each are formed by Rib (Aligned Repeat) Knit Structure (Fligel col 4 ln 0-5, rib knit); the front panel is formed by a Mesh Design Miss Stitch Combo Alternated Repeat Knit Structure or Small Holes Design Knit Structure (Fligel col 4 ln 45-55, front panel is jersey stich knit, knitting is obviously a series of small holes between threads in a design of some manner).
Fligel/Imboden et al is silent on the rear panel is a formed by Miss Stitch Aligned Repeat Knit Structure.  
Crimmins teaches an analogous waist support 12 (Fig 6, corset 12) wherein the rear panel 13 (Fig 2, backside of the corset interpreted as the rear panel as it is a distinct portion, section, etc. Dictionary.com.) is formed by Miss Stitch Aligned Repeat Knit Structure (Page 3 lines 21-25, Fig 2, knit structure shown with miss stitches/dropped loops that are aligned and repeated).
.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fligel/Imboden et al as applied to claim 1 above, and further in view of Karlsen (WO 2013143601 A1) and in view of Crimmins.
With respect to claim 5, Fligel/Imboden et al discloses The waist-belly support belt according to claim 1, wherein the upper edge and lower edge each are a Rib (Aligned Repeat) Knit Structure (Fligel col 4 ln 0-5, rib knit); the front panel is a Mesh Design Miss Stitch Combo Alternated Repeat Knit Structure or Small Holes Design Knit Structure (Fligel col 4 ln 45-55, front panel is jersey stich knit, knitting is obviously a series of small holes between threads in a design of some manner).
Fligel/Imboden et al is silent on the support portion is a Miss Stitch Alternated Repeat Knit Structure; the triangular portion and the rear panel are Miss Stitch Aligned Repeat Knit Structures. 
Karlsen teaches an analogous support garment 1 with zones of different knits (Fig 4) wherein the analogous triangular portion 9 (Fig 4, zone adjacent to the posterior panel 10 and with the highest elastic modulus- page 21 line 00-5) is a Miss Stitch Aligned Repeat Knit Structure (page 8 lines 24-25, miss and knit structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the triangular portion as disclosed by Fligel/Imboden et al to be a Miss Stitch Aligned Repeat Knit Structure as taught by Karlsen in order to provide a firmer zone that applies more pressure (Karlsen Page 8 lines 14-17, page 9 lines 2-4).
Fligel/Imboden et al/Karlsen discloses the device as discussed above.
Fligel/Imboden et al/Karlsen is silent on wherein the rear panel is a Miss Stitch Aligned Repeat Knit Structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear panel of Fligel/Imboden et al/Karlsen to be formed by Miss Stitch Aligned Repeat Knit Structure as taught by Crimmins in order to provide short snappy stretch and quick contraction in the direction of the loops and a long easy stretch in the direction of the courses (Crimmins Page 3 lines 32-37).
With respect to claim 7, Fligel/Imboden et al/Karlsen/Crimmins discloses The waist-belly support belt according to claim 5.
Fligel/Imboden et al/Karlsen/Crimmins does not directly disclose the features of wherein the upper edge is a 5x1 Rib (Aligned Repeat) Knit Structure; the front panel is a Mesh Design Miss Stitch Combo Alternated Repeat Knit Structure; the support portion is a 3x1 (3 courses) Miss Stitch Alternated Repeat Knit Structure; the triangular portion is a 2x2 (9 courses) Miss Stitch Aligned Repeat Knit Structure; the rear panel is a 1x1 (10 courses) Miss Stitch Aligned Repeat Knit Structure; the lower edge is a 3x1 Rib (Aligned Repeat) Knit Structure.
While the combination does not directly disclose the claimed knit structures, Fligel teaches an analogous upper edge rib knit and front panel small hole knit (Fligel col 4 ln 0-5, col 4 ln 45-55), Karlsen teaches an analogous miss aligned knit (Karlsen page 8 lines 24-25), and Crimmins teaches an analogous miss stitch repeat knit (Crimmins Page 3 lines 21-25).
In light of cited prior art that the claimed knit courses are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed knit structures which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed knit pattern within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fligel/Imboden et al as applied to claim 1 above, and further in view of Browder (US 2002/0125775) and in view of Karlsen and in view of Crimmins.
With respect to claim 6, Fligel/Imboden et al discloses The waist-belly support belt according to claim 1, wherein the upper edge and lower edge each are a Rib (Aligned Repeat) Knit Structure (Fligel col 4 ln 0-5, rib knit); the front panel is a Mesh Design Miss Stitch Combo Alternated Repeat Knit Structure or Small Holes Design Knit Structure (Fligel col 4 ln 45-55, front panel is jersey stich knit, knitting is obviously a series of small holes between threads in a design of some manner).
Fligel/Imboden et al is silent on the connection portion, the narrow portion and the support portion each are a Miss Stitch Alternated Repeat Knit Structure; the triangular portion and the rear panel are Miss Stitch Aligned Repeat Knit Structures.  
Browder teaches an analogous waist-belly support 110 (Fig 11) wherein the analogous connection portion and narrow portion (Fig 11, a portion can be defined as a part of any whole so the side part of control area 125 at the border between 123 and 125 is construed to be a connection portion and narrow portion because it is a part of the whole maternity brief and connects the front of the garment to the back) and analogous support portion 125 (Fig 11, [0067], control area 125 in the front portions 122, the control area lifts the stomach area of a user thereby providing support) is a Miss Stitch Alternated Repeat Knit Structure ([0015]-[0019], [0067], [0074], miss stitch alternating from course to course).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection portion, narrow portion, and support portion of Fligel/Imboden et al to be a Miss Stitch Alternated Repeat Knit Structure as taught by Browder in order to provide an increase in the modulus of the fabric so it stretches less and controls more (Browder paragraph 0061).
Fligel/Imboden et al/Browder discloses the device as discussed above.

Karlsen teaches an analogous support garment 1 with zones of different knits (Fig 4) wherein the analogous triangular portion 9 (Fig 4, zone adjacent to the posterior panel 10 and with the highest elastic modulus- page 21 line 00-5) is a Miss Stitch Aligned Repeat Knit Structure (page 8 lines 24-25, miss and knit structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the triangular portion as disclosed by Fligel/Imboden et al/Browder to be a Miss Stitch Aligned Repeat Knit Structure as taught by Karlsen in order to provide a firmer zone that applies more pressure (Karlsen Page 8 lines 14-17, page 9 lines 2-4).
Fligel/Imboden et al/Browder/Karlsen discloses the device as discussed above.
Fligel/Imboden et al/Browder/Karlsen is silent on wherein the rear panel is a Miss Stitch Aligned Repeat Knit Structure.
Crimmins teaches an analogous waist support 12 (Fig 6, corset 12) wherein the rear panel 13 (Fig 2, backside of the corset interpreted as the rear panel as it is a distinct portion, section, etc. Dictionary.com.) is formed by Miss Stitch Aligned Repeat Knit Structure (Page 3 lines 21-25, Fig 2, knit structure shown with miss stitches/dropped loops that are aligned and repeated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear panel of Fligel/Imboden et al/Browder/Karlsen to be formed by Miss Stitch Aligned Repeat Knit Structure as taught by Crimmins in order to provide short snappy stretch and quick contraction in the direction of the loops and a long easy stretch in the direction of the courses (Crimmins Page 3 lines 32-37).
With respect to claim 8, Fligel/Imboden et al/Browder/Karlsen/Crimmins discloses The waist-belly support belt according to claim 6. 
Fligel/Imboden et al/Browder/Karlsen/Crimmins does not directly disclose the features of wherein the upper edge is a 5x1 Rib (Aligned Repeat) Knit Structure; the front panel is a Mesh Design Miss Stitch Combo Alternated Repeat Knit Structure; the connection portion is a 3x1 Miss Stitch Alternated Repeat Knit Structure; the narrow portion is a 3x1 (2 courses) Miss Stitch Alternated Repeat Knit Structure; the 
While the combination does not directly disclose the claimed knit structures, Fligel teaches an analogous upper edge rib knit and front panel small hole knit (Fligel col 4 ln 0-5, col 4 ln 45-55), Browder teaches an analogous miss stich alternate repeat knitted connection, narrow, and support portions (Browder [0015]-[0019], [0067], [0074]), Karlsen teaches an analogous miss aligned triangular portion knit (Karlsen page 8 lines 24-25), and Crimmins teaches an analogous miss stitch repeat rear panel knit on the rear panel (Crimmins Page 3 lines 21-25).
In light of cited prior art that the claimed knit courses are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed knit structures which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed knit pattern within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fligel/Imboden et al as applied to claim 1 above, and further in view of Carney (US 20170164662 A1).
With respect to claim 9, Fligel/Imboden et al discloses The waist-belly support belt according to claim 1.
Fligel/Imboden et al is silent on wherein in the textile materials that make up the waist-belly support belt, nylon accounts for 90-96%, and spandex accounts for 4-10%.  
Carney teaches an analogous waist-belly support 100 ([0004], postpartum garment, Fig 1A-B, Fig 5) wherein in textile materials, nylon accounts for 90-96%, and spandex accounts for 4-10% ([0025], 92% nylon, 8% spandex) providing a stretchable knit blend that can be one size fits most users ([0041]).

With respect to claim 10, Fligel/Imboden et al discloses The waist-belly support belt according to claim 1.
Fligel/Imboden et al is silent on wherein the textile materials that make up the waist-belly support belt are 92% nylon, and 8% spandex.  
Carney teaches an analogous waist-belly support 100 ([0004], postpartum garment, Fig 1A-B, Fig 5) wherein the textile materials that make up the waist-belly support belt are 92% nylon, and 8% spandex ([0025], 92% nylon, 8% spandex).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile material of Fligel/Imboden et al to include 92% nylon and 8% spandex as taught by Carney in order to provide a stretchable knit blend that can be one size fits most users (Carney [0041]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fligel/Imboden et al as applied to claim 1 above, and further in view of Abrams (US 20120309265 A1).
With respect to claim 11, Fligel/Imboden et al discloses The waist-belly support belt according to claim 1.
Fligel/Imboden et al is silent on wherein the textile materials that make up the waist-belly support belt further comprise polymer fibers including at least one of viscose rayon or soft nylon, natural fibers or regenerated fibers.  
Abrams teaches an analogous waist-belly support 10 ([0008], [0021]) further comprising polymer fibers such as viscose rayon or soft nylon, natural fibers or regenerated fibers ([0022], cotton).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile material as disclosed by Fligel/Imboden et al to .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fligel/Imboden et al in view of Stones (US 20090049584 A1).
Regarding claim 13, Fligel/Imboden et al discloses A garment, comprising the waist-belly support belt according to claim 1.
Fligel/Imboden et al is silent on wherein the lower edge of the waist-belly support belt is attached to a waistband of a bottom garment so that the waist-belly support belt and the bottom garment become one piece.
Stones teaches an analogous waist-belly support 108 ([0007], Fig 5) wherein the analogous lower edge (edge with zipper teeth 112) of the waist-belly support belt 108 is attached to a waistband of a bottom garment 102 (lower component 102) so that the waist-belly support belt (108) and the bottom garment 102 become one piece ([0049], Fig 5, Fig 6) providing a connection for the support and an article of clothing so the support will stay in the same relative position and won’t move up or down as much ([0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waist-belly support belt as disclosed by Fligel/Imboden et al to attach to a waistband of a bottom garment so that the waist-belly support belt and the bottom garment become one piece as taught by Stones in order to provide a connection for the support and an article of clothing so the support will stay in the same relative position and won’t move up or down as much (Stones [0015]).
Regarding claim 14, Fligel/Imboden et al/Stones discloses The garment according to claim 13, wherein the attachment manners include sewing, spinning, hook-and-eye closures, or zippers (Stones [0007], Fig 5, edge with zipper teeth 112).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waist-belly support belt as disclosed by Fligel/Imboden et al to attach to a waistband of a bottom garment so that the waist-belly support belt and the bottom garment 
Regarding claim 15, Fligel/Imboden et al/Stones discloses The garment according to claim 13, wherein the bottom garment is pants, shorts or skirts (Stones [0006], Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom garments of Fligel/Imboden et al/Stones to be pants, shorts or skirts as taught by Stones in order to provide a variety of suitable articles of clothing for a pregnant woman (Stones paragraph 0006).
Regarding claim 16, Fligel/Imboden et al/Stones discloses The garment according to claim 15, wherein the pants are jeans (Stones [0006], [0004], Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom garments of Fligel/Imboden et al/Stones to be pants, shorts or skirts as taught by Stones in order to provide a variety of suitable articles of clothing for a pregnant woman (Stones paragraph 0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786